Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant's arguments filed 2/23/21 have been fully considered but they are not persuasive.
Applicant asserts that Kruttli does not teach a fixing element for fixing the hairspring on the balance. This argument is not persuasive. The hairspring is a fundamental part of any balance. It must be connected for the system to work as a balance. 7 figure 12 is connected by a clamp 22 by way of shaft 5 to the balance 6.

Applicant asserts that Bonsack teaches increasing the force of the main spring not the hairspring. This argument is not persuasive. One skilled in the art would have plainly understand that the force of the hairspring could be increased. Changing one variable clearly establishes that other variables can be varied as well. Those of ordinary skill in the art of horology have a high degree of skill in such matters. 

Applicant asserts that Bonsack is silent with regard to selecting two weights in a batch. This argument is not persuasive. One skilled in the art can plainly and ordinarily select between two possible choices in forming a functional design. Adjusting the weight of a balance is a fundamental and necessary consideration to the field of horology. The issues at the crux of applicant’s position are the mere fundamental concept of design and experimentation. The office cannot deny the public access to making a selection, deciding that selection isn’t idea on the basis of measurement, and changing the selection . 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 4, 6-10, 13, 14 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Kruttli (EP 2570868).
With regard to claim 4 Kruttli discloses an oscillating system for a watch movement, comprising:
a balance (6 figure 9), at least two weight elements (figure 9), and a hairspring (7), wherein the oscillating system does not include a balance rim (figure 9), wherein the balance is substantially in the form of a strip (figure 9) or substantially cruciform, in that the balance includes a central portion and at least two first wings (figure 9), the central portion having a shaft bore and each of the first wings having a fixing bore for fixing a respective element of the at least two weight elements (figure 9), and in that the oscillating system includes a fixing element (22; 12 provides the connection to the housing for the balance to function as a balance) for fixing the hairspring on the balance (figures 9, 10).

With regard to claim 6 Kruttli discloses the oscillating system according to claim 4, wherein the fixing element (12) is in the form of a pin (shaft of 5), and the central portion of the balance, including a pin socket housing the fixing element (5, figures 9, 10).



With regard to claim 8 Kruttli discloses the oscillating system according to claim 7, wherein the single roller has a recess (figure 10).

With regard to claim 9 Kruttli discloses the oscillating system according to claim 8, wherein the balance includes at least two second wings (figure 9).

With regard to claim 10 Kruttli discloses the oscillating system according to claim 9, wherein each of the second wings includes an angled element carried out by bending or using a bracket (arms figure 9), each angled element having an angled bore for housing the adjusting screw, each angled element having a slot provided for cooperating with the angled bore to allow secure tightening of the adjusting screw in the angled bore (see the holes in the four corners figures 11, 12.

With regard to claim 13 Kruttli discloses the oscillating system according to claim 4, wherein the hairspring is nonmetallic (paragraph 20).

With regard to claim 14 Kruttli discloses a watch movement, comprising: the oscillating system according to claim 4 (figure 2).

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Kruttli (EP 2570868) in view of Aegler (US 2116257)
With regard to claim 11 (depends from claim 10) Kruttli does not disclose the claimed: 
wherein the angled element has an angle of 90° (the bore through structure 6 figure 11 is perpendicular to the plane of rotation – 90 degrees).
Aegler teaches weight elements mounted at 90 degrees to the rotational plane – figure 3. Aegler teaches weights mounted on a curved/angled bracket – figure 3. At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to configure Kruttli’s system with weights located 90 degrees to the plane of rotation mounted on brackets, as taught by Aegler. The reason for doing so would have been to allow the weighs radial position to be adjusted to slightly adapt the rotational inertia of the weights as taught by Aegler. 


Claims 1, 4, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bonsack (US 3626691) in view of Silva (US 2010/0157743)

With regard to claim 4 Bonsack discloses an oscillating system for a watch movement, comprising: a balance (figure 3-7), at least two weight elements (figure 3-7), and a hairspring (column 1 lines 25-34, column 2 lines 30-35), wherein the oscillating system does not include a balance rim (figure 3-7),

The central portion having a shaft bore (figure 3)
Bonsack does not teach each of the first wings having a fixing bore for fixing a respective one of the at least two weight elements, and the oscillating system includes a fixing element for fixing the hairspring balance (beyond the fact that a balance operationally necessitates an attached hairspring).
Silva teaches cross bores for receiving weights – 12 figure 1. Silva teaches a collect for attaching a hair spring to the balance – abstract; figure 1. 

With regard to claim 1 Bonsack discloses a method of adjusting the oscillation frequency of an oscillating system for a watch movement, comprising:
selecting a hairspring (column 1 lines 25-34, column 2 lines 30-35),
selecting a balance belonging to a predetermined class, without a balance rim (column 1 lines 25-34, column 2 lines 15-23, column 4 lines 18-39; figures 3-7),
selecting at least two weight elements for balancing in a predetermined batch (1, 2, 5, 5’, 5’’, 7 figures 3, 5-7),
pairing of the hairspring with the balance and the at least two weight elements (column 1 lines 25-34, column 2 lines 30-35),
measuring an oscillation frequency of the oscillating system that includes the hairspring, the balance and the at least two weight elements (column 1 lines 46-68, column 2 lines 44-57), and
selecting at least one of a balance of another class or of the at least two weight elements of another batch if the measured oscillation frequency does not correspond to a desired oscillation frequency (column 1 lines 46-68, column 2 lines 44-57).

Silva teaches matching a spiral spring to a collet and balance to achieve the desired characteristics of a full balance spring configuration. Silva teaches doing so to achieve a desired accuracy of the system frequency – claim 3. Silva teaches grouping the sets into different classifications – claims 2, 5, 11. Silva teaches adjusting the characteristics to achieve a desired result – claim 10. 
At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to configure Bonsack’s system and method with steps including: determining that the measured oscillation frequency does not correspond to a desired oscillation frequency; selecting based on the determining at least one selected from the group, and maintaining based on a further determining the further arrangement, as taught in part by Silva. Doing so would have been among the most obvious of considerations to one having ordinary skill in the art. One skilled in the art must have access to the tools of trial and error in arriving at a working system. Within this lens of consideration there is nothing more fundamental to making a working mechanical timepiece then matching a balance and spring, and if the frequency does not match a desired frequency or accuracy, changing those parts to improve the frequency and accuracy. Doing so is nothing more than the most routine and necessary of operations of making and using a timepiece which has a balance and hairspring. The reason for doing so would have been to improve the characteristics of the system as taught by Silva.

With regard to claim 21 Bonsack discloses a method of adjusting the oscillation frequency of an oscillating system for a watch movement, comprising: 
selecting a hairspring (column 1 lines 25-34, column 2 lines 30-35), 
selecting a balance belonging to a predetermined class, without a balance rim (column 1 lines 25-34, column 2 lines 15-23, column 4 lines 18-39; figures 3-7), 
selecting at least two weight elements for balancing in a predetermined batch (1, 2, 5, 5’, 5’’, 7 figures 3, 5-7),
pairing of the hairspring with the balance and the at least two weight elements (column 1 lines 25-34, column 2 lines 30-35), U.S. Patent Application No.: 16/061,561 Attorney Ref. No.: 5090-0096Page 6
Bonsack does not disclose the claimed:
the hairspring being affixed onto the balance by a fixing element, with the fixing element fitted into a socket in the balance and the fixing element attached to the hairspring, 
measuring an oscillation frequency of the oscillating system that includes the hairspring, the balance and the at least two weight elements; 
determining that the measured oscillation frequency does not correspond to a desired oscillation frequency; variously selecting, based on the determining, at least one balance of another class AND different weight elements of another batch, so as to provide a further arrangement; further determining that a further measured oscillation frequency does correspond to the desired oscillation frequency; and maintaining, based on the further determining, the further arrangement.
Silva teaches a balance spring attached to a collet which is attached to a shaft/pin which is inserted into a socket/hole of the balance. At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to configure Bonsack’s balance with a balance spring attached by means of a central shaft into a socket of the balance, as taught by Silva. The reason for doing so would have been to operationally connect the spring to the balance to form an operational balance as taught by both Bonsack and Silva. 

At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to configure Bonsack’s system and method with steps including: determining that the measured oscillation frequency does not correspond to a desired oscillation frequency; variously selecting, based on the determining, at least one balance of another class AND different weight elements of another batch, so as to provide a further arrangement; further determining that a further measured oscillation frequency does correspond to the desired oscillation frequency; and maintaining, based on the further determining, the further arrangement, as taught in part by Silva. Doing so would have been among the most obvious of considerations to one having ordinary skill in the art. One skilled in the art must have access to the tools of trial and error in arriving at a working system. Within this lens of consideration there is nothing more fundamental to making a working mechanical timepiece then matching a balance and spring, and if the frequency does not match a desired frequency or accuracy, changing those parts to improve the frequency and accuracy. Doing so is nothing more than the most routine and necessary of operations of making and using a timepiece which has a balance and hairspring. The reason for doing so would have been to improve the characteristics of the system as taught by Silva.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kruttli (EP 2570868) in view of Decoux (US 2015/0309478).
With regard to claim 15 (depends from claim 14) Kruttli does not disclose the claimed: wherein an escapement of the watch movement and/or an escapement wheel of the watch movement are fixed in a ruby. Decoux teaches it is normal and routine to form bearings from ruby – paragraphs 113-114. Kruttli doesn’t discuss the material selection for the bearing. At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to configure Kruttli’s system with ruby bearings as taught by Decoux. The reason for doing so would have been to form the bearings from a hard material as taught by Decoux. 


Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bonsack (US 3626691) in view of Silva (US 2010/0157743) in further view of Buhler (US 9459589).
With regard to claim 2 depends from claim 1 Bonsack does not disclose the claimed: wherein the hairspring is nonmetallic. Buhler teaches a silicon spring. At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to configure Bonsack’s spring from silicon as taught by Buhler. The reason for doing so would have been to select a spring material with desirable material characteristics as taught by Buhler. 

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bonsack (US 3626691) in view of Silva (US 2010/0157743) in further view of Schaad (US 3568431).
With regard to claim 3 (depends from claim 1) Bonsack does not disclose the claimed: wherein at least one among the two weight elements is an adjusting screw, and further comprising: adjusting the .


Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN KAYES whose telephone number is (571)272-8931.  The examiner can normally be reached on 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Johnson can be reached on 571-272-2238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






5-21-21
/SEAN KAYES/Primary Examiner, Art Unit 2844